                             UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF SOUTH CAROLINA
                                 ORANGEBURG DIVISION

Samantha Jeanne Gilmore,                )            Civil Action No.: 5:18-cv-0044-RBH
                                        )
       Plaintiff,                       )
                                        )
v.                                      )            ORDER
                                        )
Nancy A. Berryhill, Acting Commissioner )
of Social Security Administration,      )
                                        )
       Defendant.                       )
____________________________________)

       This matter is before the Court on the Report and Recommendation (“R&R”) of United States

Magistrate Judge Kaymani D. West. [ECF No. 21]. The Magistrate Judge recommends the Court

affirm Acting Commissioner of Social Security Nancy A. Berryhill’s (the “Commissioner”) decision

denying Plaintiff Samantha Jeanne Gilmore’s claim for disability insurance benefits (“DIB”) pursuant

to the Social Security Act of 1935, 42 U.S.C. § 401–433, (the “Act”).

                                            Background

       Unless otherwise noted, the following background is drawn from the R&R.

       A.      Procedural History

       On November 19, 2014, Gilmore filed an application for DIB, alleging her disability began on

October 1, 2013. The Social Security Administration denied her claim initially and on reconsideration.

Gilmore requested a hearing before an administrative law judge (“ALJ”), and ALJ Ethan A. Chase held

a hearing on September 8, 2016.

       The ALJ issued a decision on January 13, 2017, finding that Gilmore was not disabled under

the Act. The Appeals Council denied Gilmore’s request for review, rendering the ALJ’s decision the

final action of the Commissioner. On January 5, 2018, Gilmore filed this action seeking review of the
ALJ’s decision. The Magistrate Judge issued the R&R on January 14, 2019, recommending that the

Court affirm the ALJ’s decision. On January 29, 2019, Gilmore filed late objections to the R&R [ECF

No. 24] and contemporaneously filed a motion for an extension of time to filed the objections, which

the Court granted. On February 6, 2019, the Commissioner responded to Gilmore’s objections. [ECF

No. 29]. The matter is now ripe for the Court’s review.

       B.      Medical History

       Because Gilmore’s medical history is not directly at issue here, the Court dispenses with a

lengthy recitation thereof and instead notes a few relevant facts. Gilmore was born on April 27, 1973,

and was 43 years old on the date last insured. Tr. 34. She communicates in English and completed high

school but has no other degree. Id. Her past relevant work experience was as a day care worker, a

cashier, and a grocery cashier. Id.

       C.      ALJ’s Findings

       The Act defines “disability” as the “inability to engage in any substantial gainful activity by

reason of any medically determinable physical or mental impairment which can be expected to result

in death or which has lasted or can be expected to last for a continuous period of not less than 12

months.” 42 U.S.C. § 423(d)(1)(A); 20 C.F.R. § 404.1505. The Social Security regulations establish

a five-step sequential evaluation process to determine whether a claimant is disabled. See 20 C.F.R.

§§ 404.1520, 416.920. Under this process, the ALJ must determine whether the claimant: (1) is

currently engaged in substantial gainful activity; (2) has a severe impairment; (3) has an impairment

which equals an illness contained in 20 C.F.R. § 404, Subpt. P, App’x 1, which warrants a finding of

disability without considering vocational factors; (4) if not, whether the claimant has an impairment

which prevents her from performing past relevant work; and (5) if so, whether the claimant is able to


                                                  2
perform other work considering both her remaining physical and mental capacities (defined by her

residual functional capacity) and her vocational capabilities (age, education, and past work experience)

to adjust to a new job. See 20 C.F.R. § 404.1520; Hall v. Harris, 658 F.2d 260, 264–65 (4th Cir. 1981).

The applicant bears the burden of proof during the first four steps of the inquiry, while the burden shifts

to the Commissioner for the final step. Pass v. Chater, 65 F.3d 1200, 1203 (4th Cir. 1995) (citing

Hunter v. Sullivan, 993 F.2d 31, 35 (4th Cir. 1992)).

       The ALJ employed the five-step analysis to determine whether Gilmore was disabled from

October 1, 2013, through the date last insured, December 31, 2016. Tr. 27. The ALJ first determined

that Gilmore did not engage in substantial gainful activity during the period at issue. Id. At the second

step, the ALJ found that Gilmore suffered from the following severe impairments:                  cervical

degenerative disc disease, tremor, and headaches. Id. At step three, the ALJ found that Gilmore’s

impairments or combination of impairments did not meet or equal one of the listed impairments in the

Agency’s Listings of Impairments. Tr. 29; see 20 C.F.R. Part 404, Subpt. P, App’x 1. Before reaching

the fourth step, the ALJ determined Gilmore had the residual functional capacity (“RFC”) to perform

sedentary work with several limitations. Specifically, the ALJ found that Gilmore: (1) could lift and

carry up to ten pounds occasionally and lesser amounts frequently, sit for six hours in an eight-hour day,

and stand and walk occasionally; (2) could perform postural activities frequently but could never climb

ladders, ropes, or scaffolds; (3) could frequently reach, handle, and finger, but only occasionally reach

overhead; and (4) needed to avoid bright and flashing lights or similar visual stimuli and avoid no more

than a moderate noise level. Tr. 30. At step four, the ALJ found that Gilmore was not capable of

performing her past relevant work because the physical demands of those jobs exceeded her RFC. Tr.

34. Finally, at step five, the ALJ determined that, considering Gilmore’s age, education, work


                                                    3
experience, and RFC, she could perform jobs existing in significant numbers in the national economy,

concluding that she was not disabled during the period at issue. Tr. 35–36.

                                        Standards of Review

       A.      R&R

       The Magistrate Judge makes only a recommendation to the Court. The Magistrate Judge’s

recommendation has no presumptive weight, and the responsibility to make a final determination

remains with the Court. Mathews v. Weber, 423 U.S. 261, 270–71 (1976). The Court must conduct a

de novo review of those portions of the R&R to which specific objections are made, and the Court may

accept, reject, or modify, in whole or in part, the recommendation of the Magistrate Judge or recommit

the matter with instructions. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b). However, the Court need

not conduct a de novo review of “general and conclusory objections that do not direct the [C]ourt to a

specific error in the [M]agistrate [Judge]’s proposed findings and recommendations.” Orpiano v.

Johnson, 687 F.2d 44, 47 (4th Cir. 1982). Also, objections that merely rehash arguments previously

raised and considered by the Magistrate Judge are insufficient to direct the Court to a specific error.

Weber v. Aiken-Partain, C/A No. 8:11-cv-02423-GRA, 2012 WL 489148, at *2 (D.S.C. Feb. 15, 2012).

In the absence of specific objections to the R&R, the Court reviews only for clear error, Diamond v.

Colonial Life & Accident Insurance Co., 416 F.3d 310, 315 (4th Cir. 2005), and the Court need not give

any explanation for adopting the Magistrate Judge’s recommendation. Camby v. Davis, 718 F.2d 198,

199–200 (4th Cir. 1983). “A finding is ‘clearly erroneous’ when although there is evidence to support

it, the reviewing court is left with the definite and firm conviction that a mistake has been committed.”

United States v. U.S. Gypsum Co., 333 U.S. 364, 395 (1948).




                                                   4
       B.      ALJ’s Decision

       Judicial review of the Commissioner’s final decision regarding disability benefits “is limited

to determining whether the findings of the [Commissioner] are supported by substantial evidence and

whether the correct law was applied.” Hays v. Sullivan, 907 F.2d 1453, 1456 (4th Cir. 1990).

Substantial evidence is “such relevant evidence as a reasonable mind might accept as adequate to

support a conclusion.” Richardson v. Perales, 402 U.S. 389, 390 (1971). It is “more than a mere

scintilla of evidence but may be somewhat less than a preponderance.” Hays, 907 F.2d at 1456. When

reviewing for substantial evidence, the Court does not “undertake to reweigh conflicting evidence, make

credibility determinations, or substitute [its] judgment for that of the [ALJ].” Hancock v. Astrue, 667

F.3d 470, 472 (4th Cir. 2012). Where conflicting evidence “allows reasonable minds to differ as to

whether a claimant is disabled, the responsibility for that decision falls on the [ALJ],” not on the

reviewing court. Craig v. Chater, 76 F.3d 585, 589 (4th Cir. 1996). However, “[a] factual finding by

the ALJ is not binding if it was reached by means of an improper standard or misapplication of the law.”

Coffman v. Bowen, 829 F.2d 514, 517 (4th Cir. 1987).

                                              Discussion

       Gilmore objects to the Magistrate Judge’s recommendation that the ALJ properly evaluated:

(1) opinion evidence from consultative examiner Dr. Maguire; (2) Gilmore’s RFC with respect to her

upper extremities; and (3) the impact of headaches on her RFC.

       A.      Dr. Maguire’s Opinion

       Gilmore objects to the Magistrate Judge’s conclusion that the ALJ gave “specific reasons” for

finding that Dr. Maguire’s opinion limiting Gilmore to “no reaching in any direction bilaterally” lacked

“support and consistency with the evidence in the record,” asserting that “the only reason” the ALJ gave

for dismissing Dr. Maguire’s opinion is “Gilmore’s testimony that she occasionally had difficulties

                                                   5
reaching out to the sides.” Objs. at 4–5. Gilmore contends that the weight the ALJ assigned to Dr.

Maguire’s opinion is not supported by substantial evidence and the ALJ “fails to explain why he

accorded more weigh[t] to Gilmore’s testimony than physical exam findings.” Objs. at 5–6.

       The ALJ must consider and weigh all medical opinions in a claimant’s case. 20 C.F.R. §

404.1527(c). “[A]bsent some indication that the ALJ has dredged up specious inconsistencies . . . or

has not given good reason for the weight afforded to a particular opinion[,]” the Court will not disturb

an ALJ’s determination on the weight to be assigned to a medical opinion. Craft v. Apfel, 164 F.3d 624,

1998 WL 702296, at *2 (4th Cir. 1998) (per curiam) (citing Scivally v. Sullivan, 966 F.2d 1070, 1077

(7th Cir. 1992); 20 C.F.R. § 404.1527(d)). Generally, an ALJ should give a treating physician’s opinion

controlling weight if the opinion is supported by “medically acceptable clinical and laboratory

diagnostic techniques and is not inconsistent with other substantial evidence” within the record. 20

C.F.R. § 404.1527(c)(2).

       As the R&R notes, Dr. Maguire was not Gilmore’s treating physician; therefore, although the

ALJ was required to evaluate Dr. Maguire’s opinion, his opinion was not entitled to controlling weight.

See 20 C.F.R. § 404.1527(c). Despite Gilmore’s assertion to the contrary, the R&R correctly notes that

the ALJ properly considered Dr. Maguire’s consultative opinion and gave specific reasons for according

it partial weight. R&R at 21–22. The ALJ found “no evidence in the record,” including Gilmore’s

testimony and her medical notes, to support Dr. Maguire’s “significant restrictions in . . . reaching.”

Tr. 34. In reaching this conclusion, the ALJ considered the medical evidence from Gilmore’s treatment

notes: (1) in February 2014, Gilmore’s “upper extremity strength, sensation, and range of motion were

completely intact” despite “a limited range of motion in her neck”; (2) in November 2014, Gilmore

“exhibited diminished sensation in her cervical spine region but . . . displayed 5/5 strength in her left

upper extremity”; and (3) at a November 2016 consultative examination following an April 2015

                                                   6
surgery, Gilmore’s “grip strength was normal bilaterally and there was no evidence of atrophy in any

extremity” despite a “decreased range of motion in the cervical spine and shoulders[.]” Tr. 31.

Accordingly, the ALJ properly assessed Dr. Maguire’s opinion and sufficiently explained his reason for

according it partial weight, and the ALJ’s findings are supported by substantial evidence.

       B.      Upper Extremities RFC

       As to her upper extremities RFC, Gilmore’s objection argues the ALJ: (1) failed “to properly

explain an RFC that included an ability to frequently reach in all direction[s] except overhead given the

evidence that Gilmore had a markedly reduced range of motion of her neck and limited range of motion

of both shoulders”; (2) failed “to consider Gilmore’s testimony that she had pain raising her arms to

shoulder level, consistent with Dr. Maguire’s finding that Gilmore was in tears when trying to lift her

left shoulder”; (3) erred “in finding Gilmore could perform work that required frequent handling and

fingering given her problems with buttoning and picking up small objects and her reduced strength in

finger flexion”; (4) made erroneous findings on Gilmore’s limitations on her ability to reach, handle,

and finger because “the limitations are not what Plaintiff wanted,” and are not supported by substantial

evidence or properly explained; and (5) failed “to explain how marked limitation in range of motion and

a fairly pronounced tremor in the dominant hand are consistent with frequent reaching, handling, and

fingering.” Objs. at 1–2.

       RFC “is an assessment of an individual’s ability to do sustained work-related physical and

mental activities in a work setting on a regular and continuing basis.” SSR 96-8P, 1996 WL 374184,

at *1 (July 2, 1996). An ALJ’s RFC determination assesses a claimant’s “remaining capacity to do

sustained work activities despite his physical or mental impairments.” Ladda v. Berryhill, 749 F. App’x

166, 169 (4th Cir. 2018) (citing 20 C.F.R. §§ 404.1520(e), 404.1545, 416.920(e), 416.945). In assessing

RFC, the ALJ must consider “all relevant evidence in [the] record.” 20 C.F.R. § 404.1545(a)(1).

                                                   7
       “As part of this determination, the ALJ must assess the credibility of any subjective statements

by the claimant about [her] symptoms” and “explain his assessment.” Ladda, 749 F. App’x at 169–70

(citing 20 C.F.R. §§ 404.1529(c)(4), 416.929(c)(4); SSR 96-8p at *7). A “symptom” is the claimant’s

“own description or statement of his or her physical or mental impairment(s).” SSR 16-3P, 2016 WL

1119029, at *2 (Mar. 16, 2016). The claimant’s “statements of symptoms alone are not enough to

establish the existence of a physical or mental impairment or disability.” Id. When evaluating a

claimant’s subjective statements about impairments and symptoms, the ALJ must: (1) first consider

“the objective medical evidence to determine whether the medical impairments ‘could reasonably be

expected to produce the pain or other symptoms alleged’”; then (2) evaluate the “intensity and

persistence” of those symptoms and determine “the extent to which [those] symptoms limit [the

claimant’s] capacity for work.” Ladda, 749 F. App’x at 170 (citing 20 C.F.R. §§ 404.1529, 416.929;

Lewis v. Berryhill, 858 F.3d 866 (4th Cir. 2017)); see SSR 16-3P at *2.

       With respect to Gilmore’s testimony and what she requested, the ALJ accorded great weight to

Gilmore’s treatment notes and medical evidence showing intact upper extremity strength, sensation, and

range of motion despite diminished sensation around her cervical spine and decreased range of motion.

Tr. 31. The ALJ found that Gilmore’s medical impairments “could reasonably be expected to cause the

alleged symptoms[,]” but that her “statements concerning the intensity, persistence and limiting effect

of these symptoms [were] not entirely consistent with the medical evidence and other evidence in the

record for the reasons explained” in the ALJ’s decision.” Tr. 32. With respect to Gilmore’s tremor, the

ALJ accounted for: (1) Gilmore’s February 2015 treatment notes where she reported occasional

difficulty holding utensils and writing, an MRI scan revealing no central nervous system issue or tremor

etiology, and an examination showing her grip strength to be normal with a 5/5 rating of upper

extremity strength and no evidence of atrophy; (2) a November 2016 consultative examination where

                                                   8
Gilmore exhibited a right arm and hand resting tremor that worsened when she raised her arm for a

blood-pressure check; and (3) Gilmore’s testimony that she had difficulty using her hands only once per

month. Tr. 32, 33. “Following a through review of the evidence[,]” the ALJ found that Gilmore’s

“reports to her treating and examining physicians, as well as findings upon objective examination, were

generally inconsistent with [her] testimony of such significant complaints of pain and dysfunction.”

Tr. 32. The ALJ specifically noted that Gilmore “reported that she was able to perform household

chores, take care of personal hygiene, shop for groceries, and drive a motor vehicle, activities which

generally reveal functioning at a greater level than alleged.” Tr. 32. As a result, the ALJ found that

“these activities, when viewed in conjunction with the other inconsistencies regarding the claimant’s

allegations of pain and dysfunction, further limit [her] persuasiveness in discussing her symptoms.”

Tr. 32. Furthermore, the ALJ noted that at Gilmore’s administrative hearing, she testified that she

would have continued working at her last job in a daycare if there was a position there that did not

require lifting more than ten pounds, raising no work-preclusive issues with respect to her reaching,

handling, or fingering. Tr. 33. Consequently, the ALJ concluded that Gilmore’s “allegations of a total

inability to work were overstated and unsupported by the medical evidence of record.” Tr. 33.

Accordingly, the ALJ sufficiently explained his findings on Gilmore’s upper extremities RFC and

properly evaluated Gilmore’s testimony, and his findings are supported by substantial evidence.

       C.      Impact of Headaches on RFC

       With regard to impact of headaches, Gilmore’s objection is based on the ALJ’s alleged failure

to explain: (1) “how a severe impairment of migraine headaches only caused mild difficulties in

concentration, persistence, and pace”; and (2) “why he found the reported migraine triggers were worthy

of consideration, but not the reported frequency of the migraines.” Objs. at 3, 4. Gilmore questions the

Magistrate Judge’s explanation for finding no error in the ALJ’s application of the special technique

                                                   9
used for evaluating the severity of mental impairments because of this passage in the R&R:

       Here, the ALJ was making functional limitation findings related to the severity of
       mental impairments—not [Gilmore’s] physical impairment. The ALJ had already
       established that Plaintiff’s headaches were a severe impairment. By referencing the
       headaches in the special technique, he was attributing the mild limitation in that
       category to a physical rather than mental impairment.

R&R at 16 (emphases added).

       The ALJ found at step two that Gilmore’s headaches were a severe physical impairment under

20 C.F.R. § 404.1520(c). In assessing the severity of Gilmore’s mental impairments for depression and

anxiety under 20 C.F.R. § 404.1520a, the ALJ applied the special technique provided in §

404.1520a(b)–(e) to rate her degree of functional limitation in four functional categories. Tr. 28–29.

One of these four functional areas is limitation in concentration, persistence, and pace, which is rated

on a five-point scale from “none” to “extreme.” C.F.R. § 404.1520a(c)(3), (4). The ALJ rated

Gilmore’s limitation in concentration, persistence, and pace as “mild” based on her

headaches—specifically, her testimony that although she suffered migraine pain “2–3 times per week

that lasted 2–4 days[,]” she nevertheless was able to “sustain function over an 8-hour day.” Tr. 28, 29.

The ALJ did not provide any additional support or explanation for this finding. The ALJ concluded that

Gilmore was not disabled due to any mental impairment, in part based on a finding that Gilmore’s

headaches caused only a mild limitation. This finding is difficult to reconcile with the ALJ’s prior

finding of headaches being a severe physical impairment, in addition to the fact that he accounts for

Gilmore’s headaches in her RFC. Therefore, this Court is unable to conclude whether substantial

evidence supports the ALJ’s findings on Gilmore’s headaches and RFC. Accordingly, the Court

remands this case to make further findings consistent with this order.

                                             Conclusion

       The Court has thoroughly reviewed the entire record as a whole, including the administrative

                                                  10
transcript, the briefs, the Magistrate Judge’s R&R, Gilmore’s objections to the R&R, the

Commissioner’s response to the objections, and the applicable law. For the foregoing reasons, the

Court respectfully rejects the recommendation of the Magistrate Judge. [ECF No. 21]. This action is

remanded to the Commissioner to properly evaluate Gilmore’s RFC, including to reconsider and explain

the impact of Gilmore’s headaches consistent with the analysis above. The Commissioner’s decision

is REVERSED pursuant to sentence four of 42 U.S.C. § 405(g), and the case is REMANDED to the

Commissioner for further administrative action.

       IT IS SO ORDERED.

Florence, South Carolina                                           s/ R. Bryan Harwell
March 29, 2019                                                     R. Bryan Harwell
                                                                   United States District Judge




                                                  11
